DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification 

The disclosure is objected to because of the following informalities: Appropriate correction is required. In paragraphs 0078 and 0079, the meaning of the term “pseudo-reference electrode” is unclear. 

Status of Rejections 

Claims 1-38 are pending. Amendments to claims 1, 6-15, 18-27, 35, and 38 filed on 01/28/2021 are acknowledged. 

The previous rejection of claims 25-27 under 35 USC 112 (b) are withdrawn in view of amendments of the claims by the applicants.  

Claim Rejections - 35 USC § 103

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):



Claims 35-37 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for refining a titanium aluminide into a master titanium-aluminum alloy containing less than 2.5 wt.% aluminum when the titanium aluminide comprises at least ten weight percent oxygen, does not reasonably provide enablement for refining a titanium aluminide into a master titanium-aluminum alloy containing less than 2.5 wt.% aluminum when the titanium aluminide does not comprise at least ten weight percent oxygen.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:  
(A) The breadth of the claims;  
(B) The nature of the invention;  
(C) The state of the prior art;  
(D) The level of one of ordinary skill;  
(E) The level of predictability in the art;  
(F) The amount of direction provided by the inventor;  
(G) The existence of working examples; and  

In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)

The broadest reasonable interpretation of claim 35 encompasses titanium aluminide comprising 0-10 % oxygen. The specification discloses sufficient information for one of ordinary skill in the art for refining a titanium aluminide into a master titanium-aluminum alloy containing less than 2.5 weight % aluminum when the titanium aluminide comprises at least ten weight percent oxygen.  However, the specification does not provide direction refining a titanium aluminide into a master titanium-aluminum alloy containing less than 2.5 weight % aluminum when the titanium aluminide does not comprise at least 10 % oxygen.  The applicants’ specification in paragraph 0073 discloses an embodiment, wherein when the titanium aluminide comprises 0.2 % oxygen, the aluminum content of master titanium-aluminum alloy was 33 %. Similarly, the applicants’ specification in paragraph 0074 discloses an embodiment, wherein when the titanium aluminide comprises 0.2 % oxygen, the aluminum content of master titanium-aluminum alloy was 7.0 %. Further, the instant specification discloses that examples 3, 4, 5, and 8 demonstrate that if the precursor material contains more than 10 % oxygen, a very good separation of titanium and aluminum can be achieved during the electro-refining process (see paragraph 0082). In all embodiments disclosed in the specification in paragraphs 0075, 0076, and 0080, wherein the master titanium-aluminum alloy comprises less than 2.5 weight % aluminum, the titanium aluminide comprises at least 10 % oxygen.  Thus, the disclosed embodiments in paragraphs 0075, 0076, and 0080 of the specification do not bear a reasonable correlation to the full scope of the claim. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of claim(s).



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-38 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2013/164167 (hereinafter called Cox).

0 C - 9000 C sufficient to create a molten electrolyte mixture (see paragraphs 0138, 0149, and 0151); directing an electrical current from the anode through the molten electrolyte mixture to the cathode (see paragraphs 0150 and 0152); and dissolving the titanium-aluminide from the anode to deposit a titanium- aluminum master alloy at the cathode (see paragraphs 0151 and 0152).

Cox teaches electro-refining of titanium-aluminides having a composition range of between 25% and 95% titanium, up to 20% oxygen, and between 12-19 % aluminum to produce titanium master alloys paragraphs 0136 and 0141, and Table 3 below paragraph 0153). Cox further teaches that for electro-refining of titanium-aluminides having a composition range of between 77 % titanium, 7-9 % oxygen, and between 12-19 % aluminum, composition of the titanium master alloy produced by the electro-refining process is in the range of 90-95 % titanium, 0.2-0.6 % oxygen, and between 5-10 % aluminum (see Table 3 below paragraph 0153).

Since Cox does not disclose the composition of the titanium master alloy produced by the electro-refining process for some compositions of titanium-aluminides, one of ordinary skill in the art would have been motivated to perform routine experimentation for electro-refining of titanium-aluminides having different compositions and thus determine composition of the Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) (The prior art taught combustion fluid analyzers which used labyrinth heaters to maintain the samples at a uniform temperature. Although appellant showed an unexpectedly shorter response time was obtained when a labyrinth heater was employed, the Board held this advantage would flow naturally from following the suggestion of the prior art.).	
  
Regarding claim 2, Cox further discloses that the anode includes a perforated quartz anode basket (reads on a non-consumable mesh container) in which the titanium aluminide is placed, the titanium aluminide being consumable during the refining process (see paragraph 0151 and Table 3 below paragraph 0153).

Regarding claim 3-5, Cox teaches titanium-aluminide comprising 12-19 weight percent aluminum which overlaps or is close to the claimed ranges of more than 10-25 weight percent aluminum (claim 3), 15-25 weight percent aluminum (claim 4), and 20-25 weight percent aluminum (claim 5). In the case where the claimed ranges "overlap or lie inside ranges prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 (I)). A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05(I)).

Regarding claim 6, Cox further discloses that the titanium aluminum master alloy comprises about 99.0% titanium (see claim 46), the balance reasonably expected to be about 1.0% aluminum by weight (see Table 3 below paragraph 0153). 

Regarding claim 7, Cox further discloses that the titanium aluminum master alloy comprises about 98.0% titanium (see claim 61), the balance reasonably expected to be about 2.0% aluminum by weight (see Table 3 below paragraph 0153). 

Regarding claim 8 and 9, Cox teaches the titanium aluminum master alloy comprises about 90-95 % titanium which is close to the claimed range of 96-97 % and about 5-10 % aluminum by weight which is close to the claimed range of more than 5-10 weight percent aluminum. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05(I)).

Regarding claims 10-15, Cox teaches the titanium aluminum master alloy comprises about 90-95 % titanium which overlaps the claimed range of 90-95 % and about 5-10 % aluminum by weight which overlaps the claimed range of 5-10 weight percent aluminum. In the case where prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 (I)). 

Regarding claims 16 and 17, Cox discloses that the electrolyte 53 including halide salts of alkali metals or alkali-earth metals or a combination thereof (see paragraphs 0138, 0149 and 0151) is there is no disclosure in the entire specification about use of added titanium chlorides and added forms of soluble titanium.  

Regarding claims 16 and 17, Cox discloses that the electrolyte 53 includes halide salts of alkali metals or alkali-earth metals or a combination thereof (see paragraphs 0138, 0149 and 0151), and there is no disclosure in the entire specification about use of added titanium chlorides or added forms of soluble titanium. 

Regarding claims 18-20, Cox discloses that the temperature range is between 600 °C and 900° C, thus overlapping the claimed ranges of between 550° C and 650° C (claim 18), between 650° C and 750° C (claim 19), and between 750° C and 850° C (claim 20). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 (I)). The form of titanium master alloy product formed as a result, for example, a powder, wool-like, or crystalline, would necessarily be formed by operating in the disclosed temperature ranges.

Regarding claim 21, Cox further discloses that in an embodiment, the electrical current density of the cathode is 0.03 A/cm2 (see paragraph 0152), which overlaps the claimed range of between 0.01 A/cm2 and 0.05 A/cm2. In the case where the claimed ranges "overlap or lie inside prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 (I)). The form of titanium master alloy product formed as a result, for example, a powder, wool-like, or crystalline, would necessarily be formed by operating in the disclosed temperature ranges.

Regarding claims 22-24, Cox further discloses that in an embodiment, the electrical current density of the cathode is 0.03 A/cm2 (see paragraph 0152), which is close to the claimed ranges of between 0.05 A/cm2 and 0.1 A/cm2 (claim 22), of between 0.1 A/cm2 and 0.5 A/cm2 (claim 23), and between 0.5 A/cm2 and 1.0 A/cm2 (claim 24). A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05(I)).

Regarding claims 25-27, Cox discloses that the electrical differential between the anode and the cathode is in the range of 0.5 V -2.5 V (see paragraph 0152). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05 (II)(A)).

Regarding claims 28-31, Cox further discloses that the electrical differential between the anode and the cathode is in the range of 0.5 V -2.5 V (see paragraph 0152) which overlaps the claimed ranges of 0.4 V - 0.8 V (claim 28), 0.8 V – 1.2 V (claim 29), 1.2 V – 1.6 V (claim 30), and 1.6 V – 2.0 V (claim 31). In the case where the claimed ranges "overlap or lie inside ranges prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 (I)).

Regarding claim 32, Cox further discloses the step of adjusting the distance between the anode and the cathode to prevent short circuiting of the current flow through the electrolyte between the anode and the cathode (see paragraph 0148).

Regarding claim 33, Cox further discloses that the distance between the anode and the cathode is 3.0 cm (see claim 56).

Regarding claim 34, Cox further discloses that the distance between the anode and the cathode is in the range of 4.0 cm - 6.0 cm (see paragraphs 0148 and 0150), thus overlapping the claimed range.  

 Regarding claim 35, Cox discloses a process for electro-refining titanium-aluminides to produce titanium master alloys (see paragraphs 0137 and Table 3 below paragraph 0153), comprising: placing titanium-aluminide having between 25% and 95% titanium content, up to 20% oxygen content, and between 12-19 weight percent aluminum into a reaction vessel 50 (see Fig. 15, and paragraphs 0136, 0141, and 0147-0151, and Table 3 below paragraph 0153), the reaction vessel 50 configured with an anode 52, a cathode 51, and an electrolyte 53 (see Fig. 15 and paragraph 0147), the electrolyte 53 including halide salts of alkali metals or alkali-earth metals or a combination thereof (see paragraphs 0138, 0149 and 0151); heating the electrolyte to a temperature of 6000 C - 9000 C sufficient to create a molten electrolyte mixture (see paragraphs 0138, 0149, and 0151); directing an electrical current from the anode through the molten electrolyte mixture to the cathode (see paragraphs 0150 and 0152); and dissolving the titanium-

Cox teaches electro-refining of titanium-aluminides having a composition range of between 25% and 95% titanium, up to 20% oxygen, and between 12-19 % aluminum to produce titanium master alloys paragraphs 0136 and 0141, and Table 3 below paragraph 0153). Cox further teaches that for electro-refining of titanium-aluminides having a composition range of between 77 % titanium, 7-9 % oxygen, and between 12-19 % aluminum, composition of the titanium master alloy produced by the electro-refining process is in the range of 90-95 % titanium, 0.2-0.6 % oxygen, and between 5-10 % aluminum (see Table 3 below paragraph 0153).

Since Cox does not disclose the composition of the titanium master alloy produced by the electro-refining process for some compositions of titanium-aluminides, one of ordinary skill in the art would have been motivated to perform routine experimentation for electro-refining of titanium-aluminides having different compositions and thus determine composition of the titanium master alloy produced by the electro-refining process. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Cox by performing routine experimentation for electro-refining of titanium-aluminides having different compositions and thus determine composition of the titanium master alloy produced by the electro-refining process. It is noted that performing routine experimentation for electro-refining of titanium-aluminides having different compositions and thus determining composition of the titanium master alloy produced by the electro-refining process as taught by Cox would result in finding at least some embodiments , wherein the titanium-aluminum master alloy produced by the electro-refining process has less than 2.5 % aluminum. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) (The prior art taught combustion fluid analyzers which used labyrinth heaters to maintain the samples at a uniform temperature. Although appellant showed an unexpectedly shorter response time was obtained when a labyrinth heater was employed, the Board held this advantage would flow naturally from following the suggestion of the prior art.).

Regarding claim 36, Cox discloses that the electrolyte 53 including halide salts of alkali metals or alkali-earth metals or a combination thereof (see paragraphs 0138, 0149 and 0151), and there is no disclosure in the entire specification about use of added titanium chlorides or added forms of soluble titanium. 

Regarding claim 37, Cox further discloses after the dissolution and deposition step, the steps of allowing the electrolyte to cool and recovering the titanium- aluminum master alloy from the reaction vessel (see paragraph 0152), but Cox does not explicitly disclose that the titanium- aluminum master alloy is recovered from the reaction vessel prior to solidification of the electrolyte. 

Cox further discloses that frozen electrolyte salt was removed from the refined titanium product by washing with deionized water (see paragraph 0152). One of ordinary skill in the art would have recognized that the amount of electrolyte salt to be removed from the refined titanium product would be less if the titanium- aluminum master alloy is recovered from the reaction vessel prior to solidification of the electrolyte. Therefore, it would have been obvious to a person 

Regarding claim 38, Cox further discloses that the titanium aluminum master alloy comprises about 98.0% titanium (see claim 61), the balance reasonably expected to be about 2.0% aluminum by weight (see Table 3 below paragraph 0153). 

Double Patenting Rejections

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Claims 1-3, 6-15, 18-20, 28-35, and 38 of the instant application are provisionally rejected on ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 20, 22-24, 27, 44, 47, 49, 51, and 62-64 of U.S. Patent No. 9,816,192 (the ‘192 patent) 
Claims 1, 20, 22-24, 27, 44, 47, 49, 51, and 62-64 of the '192 patent teach or render obvious the following:

1. A process for electro-refining titanium-aluminides to produce titanium master alloys, comprising: a. placing titanium-aluminide comprising more than ten weight percent aluminum, and at least ten weight percent oxygen, into a reaction vessel, the reaction vessel configured with an anode, a cathode, and an electrolyte, the electrolyte including halide salts of alkali metals or alkali-earth metals or a combination thereof; b. heating the electrolyte to a temperature of 5000C - 9000C sufficient to create a molten electrolyte mixture; c. directing an electrical current from the anode through the molten electrolyte mixture to the cathode; and d. dissolving the titanium-aluminide from the anode to deposit a titanium- aluminum master alloy at the cathode (claims 1, 27, 51, 63, and 64 of the ‘192 patent).
2. The process of Claim 1 wherein the anode includes a non-consumable mesh container in which the titanium aluminide is placed, the titanium aluminide being consumable during the refining process  (claim 20, 44, 63, and 64 of the ‘192 patent).

6. The process of Claim 1 wherein the titanium aluminum master alloy comprises about 99.0% titanium and about 1.0% aluminum by weight (claim 62 of the ‘192 patent).
7. The process of Claim 1 wherein the titanium aluminum master alloy comprises about 98.0% titanium and about 2.0% aluminum by weight (claim 62 of the ‘192 patent).
8. The process of Claim 1 wherein the titanium aluminum master alloy comprises about 97.0% titanium and about 3.0% aluminum by weight  (claims 62-64 of the ‘192 patent).
9. The process of Claim 1 wherein the titanium aluminum master alloy comprises about 96.0% titanium and about 4.0% aluminum by weight (claims 63 and 64 of the ‘192 patent).  
10. The process of Claim 1 wherein the titanium aluminum master alloy comprises about 95.0% titanium and about5.0% aluminum by weight (claims 63 and 64 of the ‘192 patent).
11. The process of Claim 1 wherein the titanium aluminum master alloy comprises about 94.0% titanium and about 6.0% aluminum by weight (claims 63 and 64 of the ‘192 patent).  
12. The process of Claim 1 wherein the titanium aluminum master alloy comprises about 93.0% titanium and about 7.0% aluminum by weight  (claims 63 and 64 of the ‘192 patent). 
13. The process of Claim 1 wherein the titanium aluminum master alloy comprises about 92.0% titanium and about 8.0% aluminum by weight (claims 63 and 64 of the ‘192 patent). 
14. The process of Claim 1 wherein the titanium aluminum master alloy comprises about 91.0% titanium and about 9.0% aluminum by weight (claims 63 and 64 of the ‘192 patent).
15. The process of Claim 1 wherein the titanium aluminum master alloy comprises about 90.0% titanium and about 10.0% aluminum by weight (claims 63 and 64 of the ‘192 patent). 
18. The process of Claim 1 wherein the temperature range is between 550°C and 650°C and the titanium master alloy product is a powder (claims 1, 27, and 51 of the ‘192 patent).  
19. The process of Claim 1 wherein the temperature range is between 650°C and 19750°C and the titanium master alloy product is wool-like (claims 1, 27, and 51 of the ‘192 patent).  

28. The process of Claim 1 wherein the electrical differential between the anode and the cathode is O.4V - 0.8V (claims 22 and 23 of the ‘192 patent).  
29. The process of Claim 1 wherein the electrical differential between the anode and the cathode is 0.8V-l.2V (claims 22 and 23 of the ‘192 patent). 
30. The process of Claim 1 wherein the electrical differential between the anode and the cathode is 1.2V-I.6V (claims 22 and 23 of the ‘192 patent).  
31. The process of Claim 1 wherein the electrical differential between the anode and the cathode is 1.6V-2.0V (claims 22 and 23 of the ‘192 patent).  
32. The process of Claim 1 comprising the further step of adjusting the distance between the anode and the cathode to prevent short circuiting of the current flow through the electrolyte between the anode and the cathode.  
33. The process of Claim 1 wherein the distance between the anode and the cathode is 2.0cm -4.0cm (claim 24 of the ‘192 patent). 
34. The process of Claim 1 wherein the distance between the anode and the cathode is 4.Ocm-6.0cm (claim 24 of the ‘192 patent).
35. A method of refining titanium aluminides into master titanium-aluminum alloys, comprising: a. placing a titanium aluminide comprising more than ten weight percent aluminum, and at least ten weight percent oxygen, into a reaction vessel, the reaction vessel configured with an anode, a cathode, and an electrolyte, the electrolyte including halide salts of alkali metals or alkali-earth metals or a combination of both; b. heating the electrolyte to a temperature sufficient to create a molten electrolyte mixture; c. directing an electrical current from the anode through the molten electrolyte mixture to the cathode; and d. dissolving the titanium aluminide from the anode to deposit a titanium- aluminum master alloy at the cathode, said master alloy containing up to 10 wt.% aluminum  (claims 1, 27, 51, 63, and 64 of the ‘192 patent).


Response to Arguments 

Applicant assertions are shown in italics below. 

Regarding the rejection of claim 1 under 35 USC 103, Applicants assert on page 8, last paragraph, of their communication dated 01/28//2021 that there is nothing in Cox which would have taught or suggested that increased titanium and aluminum separation could be achieved by alteration of the oxygen content of the precursor material. Applicants' arguments are not persuasive, because one of ordinary skill in the art would have been motivated to perform routine experimentation for electro-refining of titanium-aluminides having different compositions and thus determine composition of the titanium master alloy produced by the electro-refining process. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Cox by performing routine experimentation for electro-refining of titanium-aluminides having different compositions and thus determine composition of the titanium master alloy produced by the electro-refining process.  It has been held by the courts that "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) (The prior art taught combustion fluid analyzers which used labyrinth heaters to maintain the samples at a uniform temperature. Although appellant showed an unexpectedly shorter response time was obtained when a labyrinth heater was employed, the Board held this advantage would flow naturally from following the suggestion of the prior art.).	

Conclusion

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/SALIL JAIN/Examiner, Art Unit 1795